DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 15 January 2021 for the application filed 10 October 2018. Claims 1, 3, 5-9, 11, 12, and 14 are pending:
Claim 9 has been withdrawn without traverse on 05 November 2019;
Claims 2, 4, 10, and 13 have been canceled; and
Claims 1, 3, 11, 12, and 14 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/JP2017/009768 filed 10 March 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2016-048553 filed 11 March 2016) under 35 U.S.C. 119 (a)-(d).

Response to Arguments
Applicant’s amendments to Claim 3 have overcome the Claim Objections of Claim 3; these objections have been withdrawn.
Please note the added 35 USC 112(d) rejections of Claims 11 and 14.
Applicant’s amendments and arguments with respect to the 35 USC 103 rejections of Claims 1, 3, 5-8, 11, 12, and 14 as obvious over SUTTON in view of LARSSON have been fully considered but are not persuasive.
Applicant states that the 35 USC 103 rejection should be withdrawn because:
SUTTON and LARSSON do not disclose the claimed invention, in particular the separation material comprising a porous polymer particle comprising a coating layer on a surface of the particle, said coating layer comprising a first graft layer and a second graft layer (pg. 6); Applicant argues that the SUTTON-taught Formula (II) x-Fy-Gz is a linear polymer rather than “branch chains” and further states that “a graft chain should graft onto another polymer chain to form a branched structure… [t]herefore, the cited formula of Sutton provides no apparent reason for a graft chain or graft polymer as claimed” (pg. 7, top half).
Applicant further argues that “Sutton provides no apparent reason for the subject matter recited in claim 1” (pg. 7, bottom), and “Sutton does not teach that Formula (II) would produce two layers comprising different graft chains”; Applicant similarly argues that LARSSON fails to remedy SUTTON (pg. 8).
The Examiner respectfully disagrees.
It is noted that the features upon which Applicant relies in the former argument (i.e., “Sutton does not disclose recurring units E, F and G as branch chains… a graft chain should graft onto another polymer chain to form a branched structure”, pg. 7, middle) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Independent Claims 1 and 12 do not require the coating comprise “a branched structure” or “branch chains” as argued by the Applicant. These claims only require the coating layer comprise “a first graft layer comprising a first graft chain… the first graft chain being bonded to the crosslinked polymer… a second graft layer comprising a second graft chain… the second graft chain being bonded to the first graft chain” (and similarly for Claim 12). As claimed, the coating layer comprises a first graft chain linked with a second graft chain, the first graft chain being crosslinked to the crosslinked polymer of the claimed porous polymer particle. No requirements for “branched structure” or “branch chains” are mentioned. SUTTON wholly discloses the claimed coating layer wherein the first graft layer comprises a first graft chain (recurring units F) and wherein the second graft layer comprises a second graft chain bonded to the first graft chain (recurring units G).
Applicant’s latter argument stating that SUTTON does not teach producing two layers as required is similarly misleading. The claims require that the second graft layer comprise a second graft chain and that the second graft chain is “bonded to the first graft chain”. Because SUTTON teaches the coating layer has the general structure of Ex-Fy-Gz, with F and G representing the first and second graft chains, respectively, SUTTON teaches all claimed limitations. One of ordinary skill in the art would find that the collective group of F units define a first graft layer and the collective group of G units define a second graft layer, even if SUTTON does not explicitly define such groupings.
All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Regarding Claims 11 and 14, the cited limitations have already been claimed in Claims 1 and 12, respectively. Claims 11 and 14 require (1) the first graft layer is on at least part of the surface of the porous polymer particle and (2) the second graft layer is on the first graft layer. However, Claims 1 and 12 have required (1) a coating layer coating at least part of the surface of the porous polymer particle, wherein the coating layer comprises a first graft layer and (2) a second graft layer comprising a second graft chain and the second graft chain being bonded to the first graft chain. Thus, Claims 11 and 14 fail to further limit the subject matter of the claim upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-8, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUTTON et al. (US Patent 4,997,772) in view of LARSSON et al. (US PGPub 2005/0222279 A1).
Regarding Claims 1 and 12, SUTTON discloses carrier materials comprising polymer particles with core/shell structure (abstract) for use as capturing reagents in chromatography (c1/7-11, c1/28-32). The polymer particles include porous particulate structures (i.e., a porous polymer particle; and a coating layer coating at least part of the surface of the porous polymer; c14/54-54). The inner core of the particles comprises a first polymer prepared from polymerizable monomers (c5/44-46; c11/14-15) and includes vinyl aromatic monomers, such as styrene and its derivatives, e.g., 4-vinyltoluene (i.e., a structural unit derived from a crosslinkable monomer having an aromatic group and two or more vinyl groups bonded to the aromatic group; c7/30-32). The shell of the particles comprises a second polymer also prepared from polymerizable monomers (c8/35-43; c11/14-15), including 2-hydroxypropyl methacrylate (i.e., a first graft chain that is a polymer having a hydroxyl group and bonded to the crosslinked polymer, the first graft chain containing a structural unit derived from… 2-hydroxypropyl methacrylate; c8/61-68). The shell is modified with additional monomers comprising acidic functional groups, including acrylic acid (i.e., a second graft chain that is a polymer having a hydroxyl group, bonded to the first graft chain, and being different from the first graft chain; c10/43-56).
SUTTON is deficient in disclosing the second graft chain includes a sugar chain or a modified product thereof.
	LARSSON discloses surface modification of chromatographic matrices (abstract; p0019), wherein a base matrix comprising, e.g., styrene, styrene derivatives, and methacrylates (p0039), is modified by the covalent coupling of sugars and sugar derivatives (p0053). Advantageously, such sugar-grafted matrices increase the availability of exchange sites and enhances the binding capacity of chromatographic matrices (p0019, p0035). Thus, at the time of 
	Regarding Claim 3, as applied to the rejection of Claim 1, SUTTON further discloses the polymeric particles can be prepared using any suitable polymerization technique (c11/14-15). SUTTON and LARSSON are deficient in explicitly disclosing the coating is derived from a polymer formed by atom transfer radical polymerization (ATRP). However, such a claim limitation is directed toward a product-by-process limitation. The separation material only requires a coating layer comprising a first graft chain; whether the first graft chain is derived from a radical polymerizable monomer or not does not further limit the structure of the first graft chain. Because the prior art discloses a first graft chain comprising polymerized 2-hydroxypropyl methacrylate (SUTTON, c8/61-68), which is the same as the product set forth in this product-by-process claim, although perhaps produced by a different process, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production.
	Furthermore, absent distinctive structural characteristics imparted by ATRP, the claimed invention is not patentably distinct from the prior art teachings (In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979); MPEP §2113). A recitation of the process by which the claimed invention is produced does not provide any patentable weight to this product claim. If the prior art discloses a product that is identical or similar to the instantly claimed product, then the prior art anticipates said invention regardless of the process by which the product is formed.
Regarding Claim 5, as applied to the rejection of Claim 1, SUTTON further discloses the average pore size of the carrier polymeric particles can be varied depending on their intended use (c15/7-10). SUTTON is deficient in explicitly disclosing the separation material has a mode diameter pore size distribution of 0.05 to 0.6 µm. However, SUTTON does disclose the pore size can be varied. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding Claim 6, as applied to the rejection of Claim 1, SUTTON further discloses the carrier polymeric particles have a size from about 0.3 to about 3 µm (c5/51-55). SUTTON is deficient in explicitly disclosing the particle In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding Claim 7, as applied to the rejection of Claim 1, SUTTON further discloses the core/shell particles are prepared through polymerization at certain weight percentages of core to shell (c11/45-47). SUTTON is deficient in explicitly disclosing graft densities of the first graft chain and the second graft chain as instantly claimed. However, absent showings of criticality or unexpected results due to a graft density of 0.1 chain/nm2 or more of the first graft chain and a graft density of 0.1 chain/nm2 or less of the second graft chain, one of ordinary skill in the art would find it obvious that such a variable is optimizable. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
Regarding Claim 8, as applied to the rejection of Claim 1, SUTTON discloses carrier materials for use as capturing reagents in chromatography (c1/7-11, c1/28-32). While SUTTON is deficient in explicitly disclosing a column comprising the separation material as claimed, one of ordinary skill in the art would find obvious that chromatography applications commonly require the use of a column to contain separation materials.
	Regarding Claims 11 and 14, as applied to the rejections of Claims 1 and 12, respectively, while SUTTON does not explicitly disclose “a first graft layer” or “a second graft layer”, SUTTON nevertheless teaches the shell comprises a polymer prepared from polymerizable monomers having the formula (II) Ex-Fy-Gz, (c11/32-44). As explained earlier, F represents the first graft polymer and G represents the second graft polymer; thus, one of ordinary skill in the art would find obvious that collectively, all first graft polymers F represent the first graft layer and all second graft polymers G represent the second graft layer on the first graft layer (i.e., wherein the first graft layer is on at least a part of the surface of the porous polymer particle; the second graft layer is on the first graft layer; c11/32-44). Similarly, LARSSON discloses the surface modification of a base matrix by the covalent coupling of sugars and sugar derivatives (i.e., the second graft layer is on the first graft layer; p0053).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327.  The examiner can normally be reached on 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ryan B Huang/Primary Examiner, Art Unit 1777